DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 10-12-2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-12-2021.

Drawings
Figures 2-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The term “lightweight fillers” is being interpreted in view of the special definition given at page 9 of the specification filed 02-18-2020 of “fillers each having a bulk density in the range from 10 to 350 g/L”.

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 10 ends with a comma that should be deleted because it is immediately followed by a period.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  In line 9, it appears “motar” is misspelled.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In line 8, there should be a space after “illite,” and before “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the construction materials industry” in lines 1-2.  The specification references this term at page 1, lines 13-16 of the specification filed 02-18-2020.  However, the description says that the term “preferably includes” certain uses.  This makes it unclear if this is a special definition that limits the scope of the term to “the use of articles of the invention in production or as barrier and insulation material for thermal insulation and for sound insulation, and in production or as material for fireproofing of constructions”, or if other scope is included.
Claim 4 recites “producing the insulating product for the construction materials industry or the insulating material as intermediate for production of such a product using the composite particles from step (a).”  However claim 1 is directed to “A process for producing an insulating product for the construction materials industry or an insulating material as intermediate for production of such a product”.  If the step of claim 4 is the step that actually produces “an insulating product for the construction materials industry or an insulating material as intermediate for production of such a product”, then it appears it should be included in claim 1.  Claim 4 makes it unclear if the method of claim 1 actually produces “an insulating product for the construction materials industry or an insulating material as intermediate for production of such a product”.
The term “lightweight” in claim 5, line 5, is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what weight construction panels must be to meet the claim limitation.
The term “thin-layer” in claim 5, line 12, is a relative term which renders the claim indefinite. The term “thin-layer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes “thin”.
Claim 6 recites the limitation "the coloring agent for white color" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 7 and 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  This is used in lines 3, 4, and 6 of claim 7 and line 24 of claim 8.
Claim 7 recites “the or at least one of the blowing agents used in step (a) as component (ii) is selected from the group consisting of” at lines 8-9.  The claim then lists a number of bullets 
Claim 8 recites the limitation "the solid constituents" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  This is also recited in line 28 of claim 8.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation: 
“wherein the or at least one of the refractory solids used additionally in step (a1) is selected from the group consisting of: 
- oxides of one or more elements from the group consisting of Si, Al, Zr, Ti, Mg and Ca, and 
- mixed oxides each comprising one or more elements from the group consisting of Si, Al, Zr, Ti, Mg and Ca”,
and the claim also recites:
“wherein the or at least one of the refractory solids used additionally in step (a1) is selected from the group consisting of: 
- aluminum oxide, 
- zirconium oxide, 
- titanium dioxide, 
- silicon dioxide, 

- calcium oxide, 
- calcium silicate, 
- sheet silicates, preferably mica, 
- aluminum silicates, and 
- magnesium aluminum silicate “
which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites “the or at least one of the substance(s) used in step (a1) as substance of component (i)…is selected from the group consisting of
- the sheet silicates kaolinite, montmorillonite and illite, and
- the clays kaolin and bentonite”
at lines 2-3 and 7-9. It is unclear if each bulleted group is a single species of the Markush group, e.g., such that all three of kaolinite, montmorillonite and illite are required together, or such that both kaolin and bentonite are required together; or, if they represent five independent species of the Markush group, such that only one of kaolinite, montmorillonite, illite, kaoline, or bentonite is required to meet the claim.  Also, it is unclear if “montmorillonite and illite” is a single species because there is not a comma after “montmorillonite”.
Claim 9 recites the limitation "the dried state" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the resultant composite particle” (singular) in both line 4 and line 7.  However claim 1 recites “composite particles” (plural).  It is unclear if claim 10 is referring to a certain particle of the plurality of composite particles.
Claim 10 recites the limitation "the surface" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtois ‘026 (US 2012/0295026 A1).
Regarding claim 1, Courtois ‘026 teaches:
(a) producing composite particles having a grain size of less than 10 mm, determined by sieving (¶ [0014], [0020] - wherein the disclosed grain size includes the claimed range), in a matrix encapsulation process having the following steps:
(a1) producing droplets of a suspension (¶ [0008], [0009], [0013]) composed of at least the following starting materials:
as dispersed phases:

(ii) additionally one or more density-reducing substances selected from the group consisting of lightweight fillers having a respective bulk density in the range from 10 to 350 g/L, blowing agents, and pyrolyzable fillers (¶ [0037])
(iii) one or more nonrefractory solids for reducing the melting point of the composite particles in addition to constituents (i) and (ii) (¶ [0031]-[0033])
and as a continuous phase
		(iv) a solidifiable liquid (¶ [0012], [0016], [0017])
(a2) solidifying the solidifiable liquid, such that the droplets harden to give hardened droplets, and (i), (ii), and (iii) are encapsulated in the solidifying continuous phase (¶ [0013]-[0014], [0038])
(a3) treating the hardened droplets so as to result in said composite particles, the treating comprising a sintering of the hardened droplets (¶ [0049]).
Regarding claim 2, Courtois ‘026 further teaches the one or more nonrefractory solids for reducing the melting point of the composite particles that are used as additional starting material (iii) are
inorganic materials selected from the group consisting of amorphous oxides, amorphous silicates, crystalline oxides and crystalline silicates and mixtures thereof (¶ [0031]-[0033]), and/or
having a melting point or softening temperature lower than 1350°C (¶ [0031]-[0033] - wherein at least aluminum hydroxide and Co3O4 have a melting temperature lower than 1350°C), and/or
selected from the group consisting of glass flours, feldspar, boric acid, and boron salts (this limitation is optional).
Regarding claim 3, Courtois ‘026 further teaches the one or more nonrefractory solids for reducing the melting point of the composite particles that are used as additional starting material (iii)  are inorganic materials
selected from the group consisting of amorphous oxides, amorphous silicates, crystalline oxides, and crystalline silicates, and mixtures thereof, and having a melting point or softening temperature lower than 1350°C (¶ [0031]-[0033] - wherein at least Co3O4 has a melting temperature lower than 1350°C), and/or 
selected from the group consisting of glass flours, feldspar, boric acid, and boron salts (this limitation is optional).
Regarding claim 4, Courtois ‘026 further teaches, as an additional step, (b) producing the insulating product for the construction materials industry or the insulating material as intermediate for production of such a product using the composite particles from step (a) (¶ [0051]).
Regarding claim 5, Courtois ‘026 further teaches the insulating product produced for the construction materials industry or the insulation material produced as intermediate for production of such a product is selected from the group consisting of:
-indoor and outdoor wall and roof linings, lightweight construction panels, and/or acoustic panels
-indoor and outdoor render systems, render and drying mortar systems, tile adhesives, construction adhesives, leveling compounds, spackling compounds, sealing compounds, filling compounds, wall fillers and/or loam renders
-thin-layer systems
-resin systems for the construction materials industry
(¶ [0051]).
Regarding claim 6, Courtois ’026 further teaches:
a coloring agent for white color used in step (a1)
in constituent (i) is one or more substances selected from the group consisting of sheet silicates and clays (¶ [0033]), and/or
in constituent (iii) is one or more nonrefractory solids for reducing the melting point of the composite particles (¶ [0031]-[0033]), and/or
an additional constituent used is one or more additional starting materials (¶ [0031]-[0033])
and/or
droplets are provided in step (a1) by means of one or more nozzles (¶ [0013])
and/or
the solidifying of the solidifiable liquid in step (a2) is induced by cooling, drying, or chemical reaction (¶ [0013]-[0014], [0038])
and/or
the solidifiable liquid used in step (a1) is
a liquid solidifiable by chemical reaction and in step (a2) the solidifying of the solidifiable liquid is induced by chemical reaction (¶ [0013], [0016], [0017], [0056]), and/or
a liquid solidifiable by cation exchange reaction (¶ [0013], [0016], [0017], [0056]), and/or
a liquid solidifiable by reaction with calcium ions, comprising one or more binders selected from the group consisting of alginate, PVA, chitosan, and sulfoxyethyl cellulose (¶ [0013], [0016], [0017], [0056]), and/or
an aqueous solution, wherein the solidifiable liquid is an aqueous alginate solution (¶ [0013], [0016], [0017], [0056]).
Regarding claim 7, Courtois ‘026 further teaches:
the or at least one of the lightweight fillers used in step (a) as density-reducing substance of component (ii) having a grain size of less than 0.2 mm (¶ [0035]) is 
and/or
the or at least one of the blowing agents used in step (a) as component (ii) is selected from the group as claimed (¶ [0037])
and/or
the or at least one of the pyrolyzable fillers used in step (a) as component (ii) is selected from the group consisting of polymer beads and styrofoam beads (this limitation is optional).
Regarding claim 8, Courtois ‘026 further teaches one or more refractory solids are used in step (a1) as additional starting material for production of a further dispersed phase, wherein the or at least one of the refractory solids additionally used in step (a1) is selected from the groups as claimed (¶ [0031]-[0033]).  Courtois ‘026 is silent regarding the proportion of the total amount of the constituents from this group is not more than 10% by weight based on the total amount of solid constituents of the suspension produced in step (a1).  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Courtois ‘026 by selecting amounts of constituent materials in order to achieve a desired composition.  It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.
Regarding claim 9, Courtois ‘026 further teaches:
the or at least one of the substance(s) used in step (a1) as substance of component (i)
is selected from the group consisting of sheet silicates and clays that do not melt in an incongruent manner below 1500°C (¶ [0033]), and/or
is selected from the group consisting of kaolinite, montmorillonite, illite, kaolin, and bentonite (¶ [0033])
and/or
the treating in step (a3) is conducted in such a way that the bulk density of the resultant component particles in step (a3) is lower than the bulk density of the hardened droplets in a dried state (this limitation is optional)
and/or
the resultant composite particles in step (a3) have a bulk density < 500 g/L (this limitation is optional)
and/or
all or some of the resultant composite particles in step (a3) have a grain size of < 1.5 mm, determined by sieving (¶ [0014], [0020] - wherein it would have been obvious that cores having a largest dimension of down to 0.1 mm would result in composite particles having a diameter < 1.5 mm).
Regarding claim 10, Courtois ‘026 further teaches:
component (ii) comprises, as density-reducing substance(s),
one or more blowing agents and the treating in step (a3) is conducted in such a way that the one or more blowing agents expand and hence form cavities in the resultant composite particles (¶ [0037], [0047]), and/or
one or more pyrolyzable fillers and the treating in step (a3) is conducted in such a way thas the one or more pyrolyzable fillers pyrolize and hence form cavities in the resultant composite particles (¶ [0037], [0047])
and/or
component (i) in step (a1) comprises at least one clay (¶ [0033])
and/or
the treating in step (a3) comprises sintering at a temperature in the range from 900 to 980°C, forming a sintered composite comprising (i), (ii), and (iii) (¶ [0049])
and/or
the sintering in step (a3) does not exceed a temperature of 1000°C (¶ [0049]
and/or
the hardened droplets are sintered in step (a3) so as to result in solid particles as intermediate, and wherein the surface of these solid particles is subsequently sealed, so as to result in said composite particles (¶ [0051]).
Regarding claim 11, Courtois ‘026 is silent regarding the claimed properties of the resultant composite particles.  However, the method disclosed by Courtois ‘026 is substantially identical to Applicant’s disclosed method.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composite particles resulting from the method of Courtois ’026 would have substantially identical properties to composite particles formed by Applicant’s method.  See MPEP 2112.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741